DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings do not reproduce well - see the published application (US 20220158391 A1), in which the various components and details of the housing and leverage covers are virtually indistinguishable. All drawings must be made by a process which will give them satisfactory reproduction characteristics. See 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield (US 9136083 B2) in view of Otto (US 20180269602 A1).
As to claim 1, Brakefield discloses: An in-line fuseholder quick connection device (Fig. 1-3; in-line between 112 and 114, at least quick connection to the fuse and/or circuit connections 130, 146), comprising: 
a housing 102; 
a fuse carrier 108 comprising a receiving chamber for inserting a fuse cartridge, the fuse carrier to move from a horizontal position (Fig. 1) along a top portion of the housing to an angled position (Fig. 3) extending outside the housing for receiving the fuse cartridge, the fuse carrier to further return to the horizontal position once the fuse cartridge is inserted inside the receiving chamber; 
a first base (extension of 106 connects to 114; col. 2, lines 51-62) for coupling to a first wire (e.g., 146 in Fig. 2);
a first fuse clip 106 for coupling to a first end of the fuse cartridge; and 
a second fuse clip 104 for coupling to a second end of the fuse cartridge.
Brakefield does not explicitly disclose:
a first spring clamp for clamping the first base to a first copper portion of the first wire; 
a first leverage cover adjacent to the fuse carrier, the first leverage cover to move from a horizontal position along the top portion of the housing to an angled position above the housing, the first leverage cover to return to the horizontal position once the first wire is coupled to the first base such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover, wherein the first leverage cover causes the first spring clamp to clamp the first base to the first copper portion of the first wire.
However, Otto discloses spring clamp wire connections (Fig. 1-8):
a first spring clamp 16.3.1-16.3.3 (Fig. 1-8) for clamping the first base 16.4.1 to a first copper portion (par. 0055) of the first wire 18.1-18.3;
a first leverage cover 16.2.1 (Fig. 1-2, 5, and 6; Otto) adjacent to the fuse carrier, the first leverage cover to move from a horizontal position along the top portion of the housing 16 (as in Fig. 6) to an angled position above the housing (as in Fig. 5), the first leverage cover to return to the horizontal position once the first copper wire is coupled to the first base (as in Fig. 6) such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover (see annotated Figure below), wherein the first leverage cover causes the first spring clamp to clamp the first base to the first copper portion of the first wire (see Fig. 6);
    PNG
    media_image1.png
    700
    996
    media_image1.png
    Greyscale

in order to simplify connecting bare wires to electrical power accessories (par. 0002-0004), in order to provide an easily accessible wire connection receptacle (par. 0094), and/or to provide a fused connection between the wires (par. 0100).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the first and second bases of Brakefield with spring clamp wire connections as suggested by Otto, e.g., providing:
a first spring clamp for clamping the first base to a first copper portion of the first wire; 
a first leverage cover adjacent to the fuse carrier, the first leverage cover to move from a horizontal position along the top portion of the housing to an angled position above the housing, the first leverage cover to return to the horizontal position once the first wire is coupled to the first base such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover, wherein the first leverage cover causes the first spring clamp to clamp the first base to the first copper portion of the first wire;
in order to provide a fuse device between bare copper wire connections, in order to simplify connecting bare wires to the fuse device, and/or in order to provide easily accessible wire connection receptacles.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Brakefield in view of Otto above does not explicitly disclose:
the second fuse clip further comprising a second base for coupling to a second wire.
However, Otto discloses: spring clamp wire connections (Fig. 1-8), comprising:
electrical connections 22.2-22.3 (Fig. 3) further comprising a second base 16.4.2-16.4.3 (see Fig. 1-8) for coupling to a second wire 18.2-18.3;
in order to simplify connecting bare wires to electrical power accessories (par. 0002-0004), in order to provide an easily accessible wire connection receptacle (par. 0094), and/or to provide a fused connection between the wires (par. 0100).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Brakefield in view of Otto as suggested by Otto, e.g., providing:
the second fuse clip further comprising a second base for coupling to a second wire;
in order to provide a fuse device between bare wire connections, in order to simplify connecting bare wires to the fuse device, and/or in order to provide an easily accessible wire connection receptacle.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 4, the obvious modification of Brakefield in view of Otto above discloses:
a second spring clamp (another of 16.3.2-16.3.3; Fig. 1-8; Otto) for clamping the second base 16.4.2-16.4.3 to a second copper portion (par. 0055) of the second wire (another of 18.2-18.3).
As to claim 6, the obvious modification of Brakefield in view of Otto above discloses:
further comprising a second leverage cover 16.2.2 (Fig. 1-2, 5, and 6; Otto) adjacent to the fuse carrier, the fuse carrier being in between the first leverage cover and the second leverage cover (the terminals 112, 114 of Brakefield are at opposite ends of the fuse carrier), the second leverage cover to move from a horizontal position (as in Fig. 2, 6; Otto) along the top portion of the housing to an angled position (as in Fig. 1, 5) above the housing, the second leverage cover to return to the horizontal position (as in Fig. 2, 6) once the second wire is coupled to the second base such that the top portion of the housing is adjacent to and in the same plane as a top portion of the second leverage cover (see annotated Figure above), wherein the second leverage cover causes the second spring clamp to clamp the second base to the second copper portion of the second wire (as in Fig. 2, 6).
As to claim 7, the obvious modification of Brakefield in view of Otto above discloses:
wherein the first fuse clip and the first base are formed from a single conductive material (see Fig. 2 of Brakefield, the first fuse clip and first base are formed integrally as 106).
As to claim 8, the obvious modification of Brakefield in view of Otto above discloses:
wherein the first fuse clip comprises two vertical portions each having concave surfaces for receiving the fuse cartridge (see 106 in Fig. 2 of Brakefield).
As to claim 9, the obvious modification of Brakefield in view of Otto above discloses:
wherein the first leverage cover and the second leverage cover comprise quick-release devices (operation of the leverage covers quickly releases the bare wires, see Fig. 1-2 and 5-6 of Otto).
As to claim 10, the obvious modification of Brakefield in view of Otto above discloses: wherein the fuse carrier comprises a lever (upper portion of 108; Brakefield) for lifting the fuse cartridge from the horizontal position to the angled position.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield (US 9136083 B2) in view of Otto (US 20180269602 A1) as applied to claim 4 above, and further in view of Denigris (US 4071290 A).
As to claim 11, the obvious modification of Brakefield in view of Otto above discloses:
wherein the first spring clamp 16.3.1 (Fig. 7-8; Otto) is formed by cold forming a rectangular metal piece (bent rectangular plate), cutting a small rectangular opening 20 at one end, shaping the rectangular piece into a generally oval shape, including an inward curl of an end  (right end) of the rectangular metal piece that is opposite the rectangular opening, and bending the small rectangular opening so as to be disposed horizontally under the inward curl (see Fig. 7-8).
The obvious modification of Brakefield in view of Otto above does not explicitly disclose:
annealing the rectangular metal piece.
However, Denigris suggests annealing a spring tension electrical connector (fuse clip) in order to provide proper spring tension (col. 3, lines 19-38).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Brakefield in view of Otto as suggested by Denigris, e.g., providing:
annealing the rectangular metal piece;
in order to provide proper spring tension.
Alternatively, the aforementioned method limitations do not have any actual patentable weight, since it has been held that even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield (US 9136083 B2) in view of Otto (US 20180269602 A1) as applied to claim 1 above, and further in view of Goyal (US 9325122 B1).
As to claim 12, the obvious modification of Brakefield in view of Otto above does not explicitly disclose: further comprising an LED indicator, the LED indicator to indicate that the fuse is broken.
However, Goyal discloses: 
an LED indicator, the LED indicator to indicate that the fuse is broken (col. 6, lines 15-33).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Brakefield in view of Otto as suggested by Goyal, e.g., providing:
an LED indicator, the LED indicator to indicate that the fuse is broken;
in order to indicate that the fuse is blown.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield (US 9136083 B2) in view of Otto (US 20180269602 A1).
As to claim 13, Brakefield discloses: A method to connect an in-line fuseholder quick connection device (Fig. 1-3; in-line between 112 and 114, at least quick connection to the fuse and/or circuit connections 130, 146) to a circuit, the circuit comprising a first wire 146 and a bus bar 30, the method comprising: 
moving a fuse carrier 108 from a horizontal position (Fig. 1) in a housing 102 to an angled position (Fig. 3), wherein the fuse carrier extends above a top portion of the housing; 
inserting a fuse cartridge 110 into a receiving chamber of the fuse carrier, wherein the fuse cartridge is coupled to first and second fuse clips 106, 104; 
moving the fuse carrier back to the horizontal position in the housing (Fig. 1); and 
coupling the first wire to the housing (col. 2, lines 60-62; Fig. 2).
Brakefield does not explicitly disclose:
the circuit comprising a second wire;
the coupling further comprising: 
opening a first leverage cover of the housing, wherein the first leverage cover is at an angled position above the top portion of the housing, the first leverage cover being adjacent to the fuse carrier; 
inserting an exposed first copper portion of the first wire through a first opening into the housing, wherein the first opening is beneath the first leverage cover; and 
closing the first leverage cover of the housing such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover.
However, Otto discloses: 
spring clamp wire connections (Fig. 1-8), for a circuit comprising a second wire 18.1-18.3;
the coupling further comprising: 
opening a first leverage cover 16.2.1 of the housing, wherein the first leverage cover is at an angled position above the top portion of the housing (Fig. 1, 5), the first leverage cover being adjacent to the housing 12; 
inserting an exposed first copper portion (par. 0055) of the first wire 18.1 through a first opening 16.1.1 into the housing, wherein the first opening is beneath the first leverage cover; and 
closing the first leverage cover of the housing (Fig. 2, 6) such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover (see annotated Figure in claim 1 above);
in order to simplify connecting bare wires to electrical power accessories (par. 0002-0004), in order to provide an easily accessible wire connection receptacle (par. 0094), and/or to provide a fused connection between the wires (par. 0100).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of use of Brakefield as suggested by Otto, e.g., providing:
the circuit comprising a second wire;
the coupling further comprising: 
opening a first leverage cover of the housing, wherein the first leverage cover is at an angled position above the top portion of the housing, the first leverage cover being adjacent to the fuse carrier (as the terminals 112 and 114 are in Brakefield); 
inserting an exposed first copper portion of the first wire through a first opening into the housing, wherein the first opening is beneath the first leverage cover; and 
closing the first leverage cover of the housing such that the top portion of the housing is adjacent to and in the same plane as a top portion of the first leverage cover;
in order to provide a fuse device between bare wire connections, in order to simplify connecting bare wires to the fuse device, and/or in order to provide an easily accessible wire connection receptacle.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 15, the obvious modification of Brakefield in view of Otto above discloses:
pushing, by the first leverage cover 16.2.1 (Fig. 5-6; Otto), against a first spring clamp 16.3.1 (Fig. 5), wherein the first spring clamp causes a first base 16.4.1 coupled (at least indirectly, or integrally as in Brakefield) to the first fuse clip (of Brakefield) to be compressed together with the first copper portion of the first wire 18.1 (Fig. 6; Otto).
As to claim 16, the obvious modification of Brakefield in view of Otto above discloses:
opening a second leverage cover 16.2.2 (Fig. 1-2; Otto) of the housing, wherein the second leverage cover is at an angled position (Fig. 1 and 5) above the top portion of the housing, the second leverage cover being adjacent to the fuse carrier (similarly as terminals 112 and 114 in Brakefield), the fuse carrier being between the first leverage cover and the second leverage cover (similarly as the fuse carrier 108 is between terminals 112 and 114 in Brakefield); 
inserting an exposed second copper portion (par. 0055; Otto) of the second wire 18.2 (Fig. 1-2) through a second opening 16.1.2 in the housing, wherein the second opening is beneath the second leverage cover; and 
closing the second leverage cover of the housing (Fig. 2 and 6).
As to claim 17, the obvious modification of Brakefield in view of Otto above discloses:
pushing, by the second leverage cover, against a second spring clamp (Fig.1 and 5; Otto), wherein the second spring clamp 16.3.2 causes a second base 16.4.2 coupled (at least indirectly, or integrally formed as in Brakefield) to the second fuse clip to be compressed together with the second copper portion of the second wire 18.2 (as in Fig. 2 and 6; Otto).
As to claim 18, the obvious modification of Brakefield in view of Otto above discloses:
wherein the second base (see horizontally extending second base of 104 in Fig. 2-3 of Brakefield) coupled to the second fuse clip 104 are formed of a single conductive material (they are integrally formed).
As to claim 19, the obvious modification of Brakefield in view of Otto above discloses:
the first fuse clip 106 (Fig. 2; Brakefield) further comprising a first vertical portion and a second vertical portion, the first and second vertical portions being coupled to the first base, wherein the first vertical portion and the second vertical portion separate from one another as the fuse cartridge is inserted into the first fuse clip (e.g., they will contact opposing sides of a terminal of the fuse 110).
As to claim 20, the obvious modification of Brakefield in view of Otto above discloses:
wherein the fuse carrier is moved from the horizontal position in the housing to the angled position by lifting a lever (upper part of 108; Brakefield) of the fuse carrier.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
Claimed Elements Not Taught
Applicant has alleged that Otto does not suggest levers in the same plane as the top of a fuse carrier (Remarks, p. 8 and 11).
In response, Examiner notes that Otto does suggest levers that are coplanar with a top of a housing. 

    PNG
    media_image1.png
    700
    996
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835